Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160845(57)(60)                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160845
                                                                    COA: 343792
                                                                    Oakland CC: 2016-258245-FC
  BRALYN DOMUNIQUE PETTWAY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 8,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G). The motion to remand
  is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2020
         a1116
                                                                               Clerk